Citation Nr: 0816235	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-13 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for hearing loss 
disability. 

3.  Entitlement to service connection for melanoma/solar 
keratosis of the face.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1977.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2005 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the veteran's claims of entitlement to service 
connection for tinnitus, service connection for hearing loss 
disability, and service connection for melanoma/keratosis of 
the face.  He perfected a timely appeal to that decision.  

In his substantive appeal (VA Form 9), received in May 2006, 
the veteran requested a Travel Board hearing at the RO before 
a Veterans Law Judge.  In a subsequent statement, however, 
dated August 15, 2006, he withdrew his request for a hearing.  
38 U.S.C.A. § 20.704(e) (2007).  


FINDINGS OF FACT

1.  Tinnitus is attributable to noise exposure in service.  

2.  In July 2006, prior to the promulgation of a decision in 
the appeal, the veteran submitted a written statement 
withdrawing his appeal as to the issues of entitlement to 
service connection for hearing loss disability and 
melanoma/solar keratosis of the face.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).  

2.  The criteria have been met for withdrawal of the 
substantive appeal concerning the claims of entitlement to 
service connection for hearing loss disability and 
melanoma/solar keratosis of the face; therefore, the Board 
does not have jurisdiction to consider the merits of those 
claims.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
notify and assist.  A thorough review of the claims file 
reveals that the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In any event, based on the completely 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the veteran 
regarding his claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).   


II.  Factual background.

The records show that the veteran served on active duty from 
September 1957 to September 1977.  His DD Form 214 indicates 
that the veteran's military occupational specialty was as 
protective equipment support and personal equipment 
specialist.  The service medical records are negative for any 
complaints or findings of tinnitus.  The veteran's service 
retirement examination report, dated in May 1977, do not 
reflect any complaints or findings of tinnitus.  

The veteran's claim for service connection for tinnitus (VA 
Form 21-526) was received in April 2005.  Submitted in 
support of his claim was a statement, dated in May 2005, 
wherein the veteran indicated that he spent 20 years in the 
Air Force, the majority of which was spent on the flight 
line.  The veteran related that he began noticing the ringing 
in his ears while in the military; however, he was told that 
there was nothing anyone could to for his tinnitus.  

Received in May 2005 were treatment reports from Dr. Steven 
Margolin dated from August 1997 through March 2005.  On 
January 16, 2001, the veteran was diagnosed with tinnitus.  
When seen on January 22, 2002, the veteran complained of 
ringing in his ears.  

The veteran was afforded a VA examination in July 2005, at 
which time he reported gradual onset of tinnitus; he 
described constant bilateral tinnitus of "moderate" 
severity, which has become particularly noticeable in the 
past year.  It was noted that tinnitus was the veteran's 
primary complaint.  It was noted that the veteran reported 
the onset of tinnitus as "60's."  The examiner indicated 
that when he asked whether he meant the 1960's or in his 
60's, the veteran said "1960's;" however, he later admitted 
that it was just his theory that the tinnitus began due to 
his noise exposure in the 1960's, but he did not remember 
having it at that time.  The examiner indicated that, when he 
asked the veteran to guess when the tinnitus began, he said 
3-4 years ago.  The pertinent diagnosis was constant 
bilateral tinnitus of unknown etiology.  The examiner stated 
that, if the tinnitus only began 3-4 years ago, it is not 
likely related to noise exposure over 25 years ago.  

Of record is a medical statement from Dr. Steven P. Margolin, 
dated January 24, 2006, indicating that the veteran has been 
his patient for a long time.  Dr. Margolin stated that the 
veteran suffers from tinnitus.  Dr. Margolin also stated 
that, after reviewing his service medical records, he 
believed that tinnitus may have resulted from acoustic noise 
trauma suffered while on active duty in the United States Air 
Force.  

Of record is a statement from the veteran, dated in February 
2006, indicating that he served as a career Aircrew Life 
Support Technician; during that time, he conducted many years 
of support of aircrew personnel on the flight line of several 
Air Force bases around the world, including Okinawa, Korea, 
Thailand, and Vietnam.  The veteran indicated that he was not 
provided ear protection during his duties on the flight line.  
The veteran stated that he has worked in and around multi 
engine jet aircrafts; as a result, he was subjected to 
roaring jet engine noise on a daily basis for 20 years.  The 
veteran stated that his exposure to noise on the flight line 
caused the constant ringing and buzzing he experienced while 
on active duty; he stated that he did seek medical treatment 
for tinnitus and the constant ringing and buzzing while he 
was on active duty, and he continues to experience those 
symptoms today.  

In a statement in support of claim (VA Form 21-4138), dated 
in July 2006, the veteran indicated that the VA examiner 
obviously misunderstood his statement of "34 years" to be 
3-4 years.  


III.  Legal Criteria-Service connection.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period.  It provides that 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  Medical 
evidence demonstrating an etiological link is not necessary 
to prove service connection when the disability is chronic.  
See Groves v. Peake,  __ F. 3d. __, WL 1902496 (2008).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2007).  

Generally, medical evidence, rather than lay evidence, is 
required to establish a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, in certain 
uncomplicated circumstances, lay evidence may suffice.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that lay evidence is competent to 
identify a simple condition such as a broken leg but not more 
complex issues such as identifying a form of cancer).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After careful review of the evidentiary record, the Board 
finds that the evidence supports the veteran's claim.  

The veteran has claimed that his tinnitus is attributable to 
service.  The veteran attributes his tinnitus to the many 
years he spent on the flight during his period of service in 
the U.S. Air Force; he was exposed to noise during the many 
years he spent loading and unloading life support equipment 
from military aircrafts.  A layman is competent to report 
that he was exposed to noise.  He has also reported that he 
experienced tinnitus during service and since service.  A 
layman is competent to report that he notices tinnitus as 
such comes to him through one of his senses.  Layno v. Brown, 
6 Vet. App 465, 470 (1994).  The record also establishes that 
he has current disability.  The veteran has an assessment of 
tinnitus by a competent medical specialist.  Significantly, 
following the July 2005 VA Audiological examination, the 
examiner noted an assessment of constant bilateral tinnitus.  

Moreover, the Board finds that the noise level to which the 
veteran was exposed to during service caused his tinnitus.  
In regard to the medical opinions, there is a potential 
conflict in the record.  The VA examiner reported an 
assessment of constant bilateral tinnitus of unknown 
etiology; he also stated that "if the tinnitus only began 3-
4 years ago, it is not likely related to noise exposure over 
25 years ago."  In essence, this is not an opinion; rather, 
it is a statement that the examiner did not know.  The 
private opinion establishes the veteran's complains and 
opined that the tinnitus was consistent with noise exposure 
in service.  In view of the veteran's occupational specialty 
during service, he report of noise exposure, and the private 
medical opinion, the Board finds that the medical opinion 
establishing a nexus between current tinnitus and service to 
be convincing.  In light of the above, service connection for 
tinnitus is granted.  


IV.  S/C for hearing loss disability and melanoma/solar 
keratosis of the face.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2007).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2007).  

By a rating action in October 2005, the RO denied the 
veteran's claim for service connection for hearing loss 
disability and service connection for melanoma/solar 
keratosis of the face.  A notice of disagreement (NOD) with 
that determination was received in February 2006, and a 
statement of the case (SOC) was issued in March 2006.  The 
veteran perfected an appeal of the above rating decision by 
filing a substantive appeal (VA Form 9) in May 2006.  In July 
2006, the veteran submitted a statement in support of claim 
(VA Form 21-4138), expressing a desire to withdraw his appeal 
as to the issues of service connection for hearing loss 
disability and service connection for melanoma/solar 
keratosis of the face.  

Thus, the Board finds that the veteran withdrew his appeal as 
to the issues of entitlement to service connection for 
hearing loss disability and service connection for 
melanoma/solar keratosis of the face.  Hence, there remains 
no allegation of errors of fact or law for appellate 
consideration on those issues.  Therefore, the provisions of 
the Veterans Claims Assistance Act (VCAA) are not applicable.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to the claims of entitlement to service 
connection for hearing loss disability and service connection 
for melanoma/solar keratosis of the face; as such, those 
issues are dismissed.  


ORDER

Service connection for tinnitus is granted.  

The claim of entitlement to service connection for hearing 
loss disability is dismissed.  

The claim of entitlement to service connection for 
melanoma/solar keratosis of the face is dismissed.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


